                                   1
                                   2
                                   3
                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6                                         SAN JOSE DIVISION

                                   7
                                        OPTRONIC TECHNOLOGIES, INC,
                                   8                                                       Case No. 5:16-cv-06370-EJD
                                                       Plaintiff,
                                   9                                                       ORDER GRANTING PLAINTIFF’S
                                                v.                                         MOTION FOR EQUITABLE RELIEF
                                  10                                                       AND JUDGMENT ON UCL CLAIM
                                        NINGBO SUNNY ELECTRONIC CO.,
                                  11    LTD., et al.,                                      Re: Dkt. No. 582

                                  12                   Defendants.
Northern District of California
 United States District Court




                                  13          Pursuant to 15 U.S.C. § 26, Cal Bus. and Prof. Code § 17200, and Federal Rules of Civil
                                  14   Procedure 54(b) and 58(b)(2)(B), Plaintiff Optronic Technologies, Inc. (“Plaintiff” or “Orion”)
                                  15   moves this Court for equitable relief and judgment on its claim arising under California’s Unfair
                                  16   Competition Law (“UCL”). The Court took the matter under submission for decision without oral
                                  17   argument pursuant to Civil Local Rule 7-1(b). For the reasons below, Plaintiff’s motion is
                                  18   GRANTED.
                                  19     I.   Background
                                  20          The basic facts and procedural history underlying this case are well known to the Court
                                  21   and the parties. The Court recounts only the pertinent background here.
                                  22          On November 26, 2019, and after a six-week jury trial, the jury returned a verdict for
                                  23   Plaintiff and against defendants Ningbo Sunny Electronic Co., LTD (“Ningbo Sunny” or, for the
                                  24   purposes of this motion, “Defendant”), Sunny Optics, Inc. (“Sunny Optics”), and Meade
                                  25   Instruments, Corp. (“Meade”) on all claims. Dkt. No. 501. The jury found that the defendants had
                                  26   conspired to fix prices or credit terms in violation of the Sherman Act Section 1 (Claim 1), had
                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         1
                                   1   conspired to allocate the market for telescopes in violation of the Sherman Act Section 1 (Claim

                                   2   2), had attempted to monopolize the market in violation of the Sherman Act Section 2 (Claim 3),

                                   3   had conspired to monopolize the market in violation of the Sherman Act Section 2 (Claim 4), and

                                   4   that the acquisition of Meade by Ningbo Sunny and Sunny Optics harmed competition in violation

                                   5   of the Clayton Act Section 7 (Claim 5). Ibid. The jury found that Orion suffered $14 million in

                                   6   damages for each of the Sherman Act claims and $16.8 million for the Clayton Act Claim. Ibid.

                                   7          After the verdict, Sunny Optics and Meade entered bankruptcy and the litigation was

                                   8   stayed as to them. Dkt. Nos. 511, 512. On December 5, 2019, the Court entered a partial

                                   9   judgment against Ningbo Sunny on Plaintiff’s damages claims awarding Plaintiff $50,400,000 in

                                  10   accordance with the verdict’s award of $16,800,000 as trebled pursuant to 15 U.S.C. §15(a). Dkt.

                                  11   No. 518. On February 21, 2020, Plaintiff filed a motion for equitable relief and judgment on its

                                  12   UCL claim. Dkt. No. 583 (“Motion”). Defendant opposes the motion. Dkt. No. 596
Northern District of California
 United States District Court




                                  13   (“Opposition”).

                                  14          On April 3, 2020, the Court partially granted Defendant’s Motion to Alter or Amend

                                  15   Judgment (Dkt. No. 534) and simultaneously granted Plaintiff’s Motion for Attorneys’ Fees and

                                  16   Costs (Dkt. No. 558). On the same day, the Court issued an Amended Partial Judgment (Dkt. No.

                                  17   630), which amended the damages to $52,030,371.73 plus post-judgment interest, in accordance

                                  18   with the post-trial motions. The Court denied Ningbo Sunny’s Renewed Motion for Judgment as

                                  19   a Matter of Law (Dkt. No. 556) and Motion for a New Trial (Dkt. No. 557). The Court now

                                  20   considers Plaintiff’s motion for a permanent injunction and its request for judgment on the

                                  21   remaining UCL claim.

                                  22    II.   Discussion

                                  23              A. Plaintiff’s Request For a Permanent Injunction Under Section 16

                                  24          Under Section 16 of the Clayton Act, courts have the power to grant injunctive relief for

                                  25   violations of the antitrust laws. 15 U.S.C. § 26 (authorizing “[a]ny person . . . [to] have injunctive

                                  26   relief . . . against threatened loss or damage by a violation of the antitrust laws . . . when and under

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         2
                                   1   the same conditions and principles as injunctive relief against threatened conduct that will cause

                                   2   loss or damage is granted by courts of equity”). Where a violation of law has already been

                                   3   established, injunctive relief should be granted if “there exists some cognizable danger of recurrent

                                   4   violation.” Fed. Trade Comm’n v. Qualcomm Inc., 411 F. Supp. 3d 658, 812 (N.D. Cal. 2019)

                                   5   (granting injunctive relief under the FTC Act after the court found violations of the FTC and

                                   6   Sherman Acts) (citing United States v. W.T. Grant Co., 345 U.S. 629, 633 (1953).

                                   7           In general, “[t]o obtain permanent injunctive relief, a plaintiff must show (1) that it has

                                   8   suffered an irreparable injury; (2) that remedies available at law, such as monetary damages, are

                                   9   inadequate to compensate for that injury; (3) that, considering the balance of hardships between

                                  10   the plaintiff and defendant, a remedy in equity is warranted; and (4) that the public interest would

                                  11   not be disserved by a permanent injunction.” California ex rel. Lockyer v. U.S. Dep’t of Agric.,

                                  12   575 F.3d 999, 1019–20 (9th Cir. 2009) (internal quotations and citations omitted).
Northern District of California
 United States District Court




                                  13           These four elements apply when considering relief under Section 16 of the Clayton Act.

                                  14   The Supreme Court has stated that Section 16, “which was enacted by the Congress to make

                                  15   available equitable remedies previously denied private parties, invokes traditional principles of

                                  16   equity.” Zenith Radio Corp. v. Hazeltine Research, Inc., 395 U.S. 100, 131 (1969); 15 U.S.C. §

                                  17   26 (injunctive relief is authorized “when and under the same conditions and principles as

                                  18   injunctive relief . . . is granted by courts of equity”). The traditional principles of equity call for

                                  19   the four-step analysis above. eBay Inc., v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006)

                                  20   (“According to well-established principles of equity, a plaintiff seeking a permanent injunction

                                  21   must satisfy a four-factor test before a court may grant such relief.”).

                                  22           “The party seeking an injunction ‘has the general burden of establishing the elements

                                  23   necessary’ to obtain relief.” BladeRoom Grp. Ltd. v. Emerson Elec. Co., No. 5:15-CV-01370-

                                  24   EJD, 2019 WL 1117537, at *2 (N.D. Cal. Mar. 11, 2019) (citing Klein v. City of San Clemente,

                                  25   584 F.3d 1196, 1201 (9th Cir. 2009)). Ultimately, “[t]he decision to grant or

                                  26   deny permanent injunctive relief is an act of equitable discretion by the district court.” eBay, Inc.,

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         3
                                   1   547 U.S. at 391.

                                   2                       i.   Irreparable Injury and Inadequacy of Monetary Damages

                                   3          The first two elements are significantly interrelated. “Irreparable harm may be established

                                   4   where there is the fact of an injury, such as that arising from a breach of contract, but where there

                                   5   is an inability to ascertain the amount of damage.” DVD Copy Control Ass’n, Inc., 176 Cal. App.

                                   6   4th at 722. “In other words, to say that the harm is irreparable is simply another way of saying

                                   7   that pecuniary compensation would not afford adequate relief or that it would be extremely

                                   8   difficult to ascertain the amount that would afford appropriate relief.” Ibid. Therefore, the Court

                                   9   considers the first two elements together.

                                  10          Plaintiff raises three arguments regarding irreparable harm. First, Plaintiff argues that it “is

                                  11   suffering from irreparable and non-compensable harm because Defendant is engaged in a

                                  12   judgment avoidance scheme.” Mot. at 12. Defendant argues that Plaintiff’s allegations regarding
Northern District of California
 United States District Court




                                  13   Defendant’s post-judgment conduct are irrelevant to the injunctive relief Plaintiff seeks under

                                  14   Section 16. Opp. at 6-8. The Court agrees that the equitable relief to which Plaintiff is entitled

                                  15   under Section 16 is not meant to provide a remedy for Defendant’s post-judgment misconduct.

                                  16   A permanent injunction cannot be ordered merely because the requesting party did not receive the

                                  17   full extent of the legal relief it sought. See BladeRoom Grp. Ltd., No. 15-cv-01370, 2019 WL

                                  18   1117537, at *3. To the extent that Defendant’s post-judgment misconduct demonstrates an

                                  19   unwillingness to cease its anti-competitive behavior, however, such misconduct offers evidence

                                  20   that the legal violations established at trial are ongoing or likely to recur. These allegations thus

                                  21   weigh in favor of finding a threat of irreparable injury.

                                  22          Plaintiff next argues that Defendant’s violations of antitrust laws have caused structural

                                  23   harm to the U.S telescope market and that such injury will become irreparable if Defendant

                                  24   intentionally puts Meade out of business. Defendant does not directly address this argument. The

                                  25   Court agrees with Plaintiff that Defendant’s decision to forego profit by refusing to supply

                                  26   products to its own wholly-owned subsidiary evidences Defendant’s intent to unlawfully restrain

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         4
                                   1   competition. Verizon Commc’ns Inc. v. Law Offices of Curtis V. Trinko, LLP, 540 U.S. 398, 409

                                   2   (2004) (“The unilateral termination of a voluntary (and thus presumably profitable) course of

                                   3   dealing suggest[s] a willingness to forsake short-term profits to achieve an anticompetitive end.”)

                                   4   (quoting Aspen Skiing Co. v. Aspen Highlands Skiing Corp., 472 U.S. 585, 6018, 610-11 (1985)

                                   5   (emphasis in original). The jury found that Defendant’s acquisition of Meade created a reasonable

                                   6   likelihood of substantially lessening competition or creating a monopoly, and the Court finds that

                                   7   eliminating Meade as a competitor entirely would achieve a similar result by over-concentrating

                                   8   the telescope market. Such an injury to the market would be irreparable.

                                   9           Defendant argues that this potential injury to Plaintiff and to the market is merely

                                  10   speculative. To support a permanent injunction under Section 16, however, it is enough to show

                                  11   “threatened loss or damage by a violation of the antitrust laws” if injunctive relief is not granted.

                                  12   15 U.S.C. § 26; Zenith Radio Corp., 395 U.S. at 130 (“section 16 . . . authorizes injunctive relief
Northern District of California
 United States District Court




                                  13   upon the demonstration of ‘threatened’ injury. That remedy is characteristically available even

                                  14   though the plaintiff has not yet suffered actual injury.”). In any event, the jury expressly found

                                  15   that Plaintiff did suffer actual injury here. See, e.g., Verdict Form, Dkt. No. 501 at 5. The jury’s

                                  16   verdict and the evidence on which it was based are sufficient to demonstrate that the threat of

                                  17   irreparable injury to the market is more than speculative.

                                  18           Finally, Plaintiff argues that “[i]f the structural problems caused by Defendant go

                                  19   uncorrected, Orion faces the danger of losing its business.” Mot. at 12. Defendant contends that

                                  20   Plaintiff has not shown that it actually risks losing its business, and that the loss of Plaintiff’s

                                  21   business would be a “purely monetary injury.” Opp. at 8 (citing Colorado River Indian Tribes v.

                                  22   Town of Parker, 776 F.2d 846, 850-51 (9th Cir. 1985).

                                  23           The Court finds that Plaintiff has shown sufficient evidence that its business would be

                                  24   threatened with extinction in the absence of injunctive relief. At trial, Orion presented evidence,

                                  25   without objection from Defendant, that if Defendant continues its anticompetitive conduct, Orion

                                  26   would go out of business. See, e.g., Trial Tr. at 1771:21-23 (Q. And do you have any concerns

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         5
                                   1   about what will happen to Orion in the event that you don’t receive that relief? A. They’re going

                                   2   to kill us.); id. at 2499:24-2500:2 (discussing Defendant’s lack of objection to evidence of

                                   3   Plaintiff’s financial distress). This evidence is sufficient to show that Plaintiff faces the threat of

                                   4   going out of business. See hiQ Labs, Inc. v. LinkedIn Corp., 938 F.3d 985, 993 (9th Cir. 2019)

                                   5   (finding “ample support” for the asserting that the survival of the plaintiff’s business was

                                   6   threatened absent an injunction, where the plaintiff’s CEO made statements that without injunctive

                                   7   relief, the business would have to “lay off most if not all its employees, and shutter its

                                   8   operations.”).

                                   9          The threat to Plaintiff’s business is sufficient to establish irreparable harm. Am. Passage

                                  10   Media Corp. v. Cass Commc’ns, Inc., 750 F.2d 1470, 1474 (9th Cir. 1985) (“The threat of being

                                  11   driven out of business is sufficient to establish irreparable harm.”). “[T]he loss of . . . an ongoing

                                  12   business representing many years of effort and the livelihood of its . . . owners, constitutes
Northern District of California
 United States District Court




                                  13   irreparable harm. What plaintiff stands to lose cannot be fully compensated by subsequent

                                  14   monetary damages.” hiQ Labs, Inc., 938 F.3d at 993 (quoting Roso–Lino Beverage Distributors,

                                  15   Inc. v. Coca–Cola Bottling Co. of New York, Inc., 749 F.2d 124, 125–26 (2d Cir. 1984) (per

                                  16   curiam)). Defendant cites Colorado River Indian Tribes to support its argument that the loss of

                                  17   business would be a purely monetary injury. That case is inapposite. In that case, the plaintiff did

                                  18   not face the threat of being driven out of business, but rather the threat of loss of income due to a

                                  19   tax increase. Colorado River Indian Tribes, 776 F.2d at 851.

                                  20                      ii.   Balance of Hardships

                                  21          In determining whether to grant Plaintiff’s motion for a permanent injunction, the Court

                                  22   also considers the balance of the hardships to the parties. Taleff v. Sw. Airlines Co., 828 F. Supp.

                                  23   2d 1118, 1123 (N.D. Cal. 2011), aff’d, 554 F. App’x 598 (9th Cir. 2014). When considering

                                  24   injunctive relief, “courts ‘must balance the competing claims of injury and must consider the

                                  25   effect on each party of the granting or withholding of the requested relief.’” Winter v. Nat. Res.

                                  26   Def. Council, Inc., 555 U.S. 7, 24 (2008) (quoting Amoco Prod. Co. v. Gambell, 480 U.S. 531, 542

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         6
                                   1   (1987)).

                                   2           Plaintiff argues that it “will continue to suffer from the effects of Defendant’s continuing

                                   3   unlawful behavior, as well as the structural damage Defendant inflicted on the U.S. telescope

                                   4   market, absent the requested relief.” Mot. at 13-14. Plaintiff argues that in contrast, the proposed

                                   5   injunction would impose no hardship on Defendant. Ibid. In fact, the relief requested—

                                   6   specifically, selling products to Meade and to Plaintiff on non-discriminatory terms—would be

                                   7   profitable for Defendant. Ibid. Defendant does not address this factor directly. In arguing that the

                                   8   proposed injunction is overbroad, however, Defendant argues that the injunction would

                                   9   significantly burden the “everyday functions of its business.” Opp. at 6.

                                  10           As discussed above, Plaintiff stands to lose its business if Defendant’s misconduct

                                  11   continues. The primary potential burden that Defendant raises is that it would be unable to

                                  12   communicate with one of its customers, Celestron. The Court addresses this concern in Part C
Northern District of California
 United States District Court




                                  13   below. In comparison to the potential harm to Plaintiff, the potential burden on Defendant’s

                                  14   business operations as a result of the injunction ordered herein is slight. Thus, the Court finds that

                                  15   the balance of hardships tilts in favor of Plaintiff.

                                  16                      iii.   Public Interest

                                  17           “Whereas the balance of equities focuses on the parties, ‘[t]he public interest inquiry

                                  18   primarily addresses impact on non-parties rather than parties,’ and takes into consideration ‘the

                                  19   public consequences in employing the extraordinary remedy of injunction.’” hiQ Labs, Inc., 938

                                  20   F.3d at 1004 (citing Bernhardt v. Los Angeles Cty., 339 F.3d 920, 931-32 (9th Cir. 2003)). “By its

                                  21   very nature, the determination that [a defendant] has violated the Sherman Act and that ‘the

                                  22   wrongs are ongoing or likely to recur’ is a finding that an injunction is in the public interest

                                  23   because it will restrain the defendant from further anticompetitive conduct.” Qualcomm Inc., 411

                                  24   F. Supp. 3d at 813 (citing F.T.C. v. Evans Prod. Co., 775 F.2d 1084, 1087 (9th Cir. 1985)).

                                  25           In this case, the jury found that Defendant violated Sections 1 and 2 of the Sherman Act

                                  26   and Section 5 of the Clayton Act. As discussed in Part (i) above, Defendant’s refusal to supply

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         7
                                   1   Meade is likely to cause over-concentration of the telescope market. Injunctive relief is necessary

                                   2   to protect the market from over-concentration by preventing Defendant from further violating

                                   3   antitrust laws. The Court, therefore, finds that it is in the public interest to issue an injunction

                                   4   prohibiting Defendant from engaging in conduct previously found to violate the law.

                                   5   See California v. American Stores Co., 495 U.S. 271, 284 (1990) (“We have recognized when

                                   6   construing § 16 that it was enacted not merely to provide private relief, but . . . to serve as well the

                                   7   high purpose of enforcing the antitrust laws.”).

                                   8           Because the Court finds that Plaintiff has established the prerequisites for injunctive relief,

                                   9   the Court concludes that a permanent injunction is warranted under Section 16 of the Clayton Act.

                                  10               B. Plaintiff’s Request for Entry of Judgment On UCL Claim

                                  11           Plaintiff’s third cause of action in its amended complaint alleges that Defendant violated

                                  12   California’s Unfair Competition Law (“UCL”). First Am. Compl. ¶¶ 139-141. Before trial, the
Northern District of California
 United States District Court




                                  13   parties agreed that the claim would not be tried before the jury and that the Court should rule on

                                  14   the claim following the jury verdict. Joint Pretrial Conference Statement, Dkt. No. 331, at 20-21

                                  15   (“The parties agree that Orion’s claim under [the UCL] is an equitable claim that should be tried to

                                  16   the bench and not the jury. The parties also agree that the Court should rule on Orion’s UCL

                                  17   claim after the jury has returned its verdict.”). Plaintiff now seeks judgment and relief on this

                                  18   claim. Defendant did not raise any arguments in opposition.

                                  19           “The UCL broadly prohibits ‘any unlawful, unfair or fraudulent business act or practice.’”

                                  20   Alvarez v. Chevron Corp., 656 F.3d 925, 933 (9th Cir. 2011); quoting Cal. Bus. & Prof. Code

                                  21   § 17200). “By proscribing any unlawful business practice, [the UCL] borrows violations of other

                                  22   laws and treats them as unlawful practices that the unfair competition law makes independently

                                  23   actionable.” Cel–Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal.4th 163, 180

                                  24   (1999) (citation and internal quotation marks omitted). Thus, the “unlawful” prong of the statute

                                  25   prohibits “anything that can properly be called a business practice and that at the same time is

                                  26   forbidden by law.” Ibid.

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         8
                                   1          “[I]n a case where legal claims are tried by a jury and equitable claims are tried by a judge,

                                   2   and the claims are ‘based on the same facts,’ in deciding the equitable claims ‘the Seventh

                                   3   Amendment requires the trial judge to follow the jury’s implicit or explicit factual

                                   4   determinations.’” Los Angeles Police Protective League v. Gates, 995 F.2d 1469, 1473 (9th Cir.

                                   5   1993) (quoting Miller v. Fairchild Indus., 885 F.2d 498, 507 (9th Cir. 1989), cert. denied, 494

                                   6   U.S. 1056 (1990)). The jury in this case concluded that Defendant violated the Sherman Act

                                   7   Sections 1 and 2 as well as the Clayton Act Section 7. The jury’s findings as to Defendant’s

                                   8   violations of law are sufficient to demonstrate that Defendant’s conduct was “unlawful” under the

                                   9   UCL. Planned Parenthood Fed’n of Am., Inc. v. Ctr. for Med. Progress, 214 F. Supp. 3d 808, 836

                                  10   (N.D. Cal. 2016) (“[B]ecause I conclude that plaintiffs have adequately alleged violations of other

                                  11   federal and state laws, plaintiffs have adequately pleaded the basis for an unlawful UCL claim.”)

                                  12   aff’d, 890 F.3d 828 (9th Cir. 2018), amended, 897 F.3d 1224 (9th Cir. 2018), and aff’d, 735 F.
Northern District of California
 United States District Court




                                  13   App’x 241 (9th Cir. 2018).

                                  14          Plaintiff has adequately proven its UCL claim and the Court will enter judgment in favor

                                  15   of Plaintiff. The UCL empowers a court to issue injunctions for violations of the UCL. Cal. Bus.

                                  16   & Prof. Code § 17203. The standard for injunctive relief under the UCL is less demanding than

                                  17   the standard under Section 16. See Haas Automation, Inc. v. Denny, No. 12-cv-4779 (CBM),

                                  18   2014 WL 2966989, at *9 (C.D. Cal. Jul. 1, 2014) (stating that under the UCL, plaintiff need only

                                  19   show “the elements of a cause of action involving the wrongful act sought to be enjoined and . . .

                                  20   the grounds for equitable relief, such as, inadequacy of the remedy at law.”) (quoting City of S.

                                  21   Pasadena v. Dep’t of Transp., 29 Cal. App. 4th 1280, 1293 (1994)). The Court finds that

                                  22   injunctive relief is warranted under the UCL for the reasons discussed in Part A above.

                                  23              C. The Scope of the Injunction

                                  24          The Supreme Court instructs “that a remedies decree in an antitrust case must seek

                                  25   to ‘unfetter a market from anticompetitive conduct,’ to ‘terminate the illegal monopoly, deny to

                                  26   the defendant the fruits of its statutory violation, and ensure that there remain no practices likely to

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         9
                                   1   result in monopolization in the future.’” United States v. Microsoft Corp., 253 F.3d 34, 103 (D.C.

                                   2   Cir. 2001) (quoting Ford Motor Co. v. United States, 405 U.S. 562, 577 (1972), and United States

                                   3   v. United Shoe Mach. Corp., 391 U.S. 244, 250 (1968)); see also United States v. U.S. Gypsum

                                   4   Co., 340 U.S. 76, 88 (1950) (an antitrust remedy must, “so far as practicable, cure the ill effects of

                                   5   the illegal conduct, and assure the public freedom from its continuance”). Thus, it is “entirely

                                   6   appropriate” for a court to order an injunction “beyond a simple proscription against the precise

                                   7   conduct previously pursued.” Nat’l Soc’y of Prof’l Eng’rs v. United States, 435 U.S. 679, 698

                                   8   (1978). The relevant question is “whether the relief represents a reasonable method of eliminating

                                   9   the consequences of the illegal conduct.” Ibid.; accord Fed. Trade Comm’n v. Grant Connect,

                                  10   LLC, 763 F.3d 1094, 1105 (9th Cir. 2014).

                                  11          District courts are “clothed with large discretion to fit the decree to the special needs of the

                                  12   individual case.” Ford, 405 U.S. at 573 (internal quotations omitted); see also Zenith Radio
Northern District of California
 United States District Court




                                  13   Corp., 395 U.S. at 131 (1969) (“Section 16 should be construed and applied . . . with the

                                  14   knowledge that the remedy it affords, like other equitable remedies, is flexible and capable of nice

                                  15   ‘adjustment and reconciliation between the public interest and private needs as well as between

                                  16   competing private claims.’”) (quoting Hecht Co. v. Bowles, 321 U.S. 321, 329-330 (1944));

                                  17   California ex rel. Lockyer, 575 F.3d at 1020 (“In determining the scope of an injunction, a district

                                  18   court has broad latitude, and it must balance the equities between the parties and give due regard

                                  19   to the public interest.”) (quoting Geertson Seed Farms v. Johanns, 570 F.3d 1130, 1136 (9th

                                  20   Cir.2009)).

                                  21          Plaintiff requests an order requiring Defendant to:

                                  22                 1. Supply Meade at non-discriminatory (i.e., most-favored-customer) terms for five

                                  23                    years;

                                  24                 2. Supply Orion at non-discriminatory terms for five years;

                                  25                 3. Refrain from communicating with Synta about the prices of telescopes and

                                  26                     accessories;

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         10
                                   1              4. Refrain from sharing customer information with Synta, including but not limited to

                                   2                   statistics about which products Defendant’s customers are buying, how much

                                   3                  Defendant is charging for those products, and the volume of purchases from

                                   4                  Defendant;

                                   5              5. Refrain from communicating with Synta about which products Defendant and

                                   6                  Synta will manufacture; and

                                   7              6. Refrain from participating in any internal meetings or strategy sessions in which

                                   8                  any representative from a competitor, including David Shen or any employee of

                                   9                  Synta, is in attendance.

                                  10   Mot. at 10. The Court considers each request in turn.

                                  11          Plaintiff requests that Defendant be ordered to supply both Meade and Orion at non-

                                  12   discriminatory terms for a period of five years. Defendant argues that the Court may not impose
Northern District of California
 United States District Court




                                  13   an injunction forcing it to do business with any entity or dictate the terms of any business

                                  14   transaction. Opp. at 4. Defendant cites Verizon Communications Inc. v. Law Offices of Curtis V.

                                  15   Trinko, LLP (“Trinko”) in support of this argument. 540 U.S. 398 (2004). In Trinko, the

                                  16   Supreme Court considered whether the plaintiff had stated a claim under Section 2 of the Sherman

                                  17   Act for refusing to deal with competitors. Trinko did not address whether and to what extent a

                                  18   mandatory injunction may be appropriate to remedy an actual violation of law.

                                  19          In cases that did involve injunctive relief, the Supreme Court has repeatedly “upheld

                                  20   injunctions issued pursuant to § 16 regardless of whether they were mandatory or prohibitory in

                                  21   character.” American Stores Co., 495 U.S. at 283-84 (1990) (affirming district court’s power to

                                  22   grant divestiture by requiring defendant to sell certain assets); see also Zenith Radio Corp., 395

                                  23   U.S. at 129–33 (reinstating injunction that required defendants to withdraw from patent

                                  24   pools); Silver v. New York Stock Exchange, 373 U.S. 341, 345, 365 (1963) (reinstating judgment

                                  25   for defendants in suit to compel installation of wire services); Pacific Coast Agricultural Export

                                  26   Ass’n v. Sunkist Growers, Inc., 526 F.2d 1196, 1200–01, 1208–09 (9th Cir.1975) (affirming an

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         11
                                   1   injunction enjoining defendant from “refusing to sell [products] to any qualified exporters” and

                                   2   providing a formula for determining the price of those products), cert. denied, 425 U.S. 959

                                   3   (1976).

                                   4             Defendant also argues that the word “non-discriminatory” renders the relief impermissibly

                                   5   vague and that enforcement of such a term would require extensive oversight by the Court. Opp.

                                   6   at 2. As Plaintiff points out, the Ninth Circuit expressly approved an injunction using the term

                                   7   “non-discriminatory” in Image Tech. Servs., Inc. v. Eastman Kodak Co., 125 F.3d 1195 (9th Cir.

                                   8   1997) (explaining that “requiring nondiscriminatory pricing” was necessary to end the defendant’s

                                   9   monopoly). Plaintiff specifies that the term “non-discriminatory” means that “Defendant should

                                  10   only be able to charge Meade and Orion the same price it charges to Celestron and its other

                                  11   customers.” Reply, Dkt. No. 608, at 7. The Court finds that this explanation gives Defendant

                                  12   adequate notice of what the Court intends to require. Fed. R. Civ. Proc. 65(d)(1); E. & J. Gallo
Northern District of California
 United States District Court




                                  13   Winery v. Gallo Cattle Co., 967 F.2d 1280, 1297 (9th Cir. 1992) (“Injunctions are not set aside

                                  14   under Rule 65(d) unless they are so vague that they have no reasonably specific meaning.”).

                                  15             The Court concludes that requiring Defendant to supply Plaintiff and Meade at non-

                                  16   discriminatory terms for a period of five years is a reasonable method of remedying the harm to

                                  17   Plaintiff caused by Defendant’s attempted monopolization and of ensuring that Defendant’s

                                  18   violations of antitrust law do not recur. See Nat’l Soc’y of Prof’l Eng’rs, 435 U.S. at 698 (District

                                  19   Courts are “empowered to fashion appropriate restraints on [a defendant’s] future activities both to

                                  20   avoid a recurrence of the violation and to eliminate its consequences.”); see also Bresgal v.

                                  21   Brock, 843 F.2d 1163, 1170–71 (9th Cir. 1987) (“[A]n injunction is not necessarily made over-

                                  22   broad by extending benefit or protection to persons other than prevailing parties in the lawsuit—

                                  23   even if it is not a class action—if such breadth is necessary to give prevailing parties the relief to

                                  24   which they are entitled.”).

                                  25             Plaintiff next requests that Defendant be ordered to refrain from communicating with

                                  26   “Synta” about the prices of telescopes and accessories and about which products Defendant and

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         12
                                   1   Synta will manufacture. Similarly, Plaintiff requests that Defendant be ordered to refrain from

                                   2   sharing customer information with Synta, including information about which products customers

                                   3   are buying at what price and in what volume. Defendant argues that each of these proposed orders

                                   4   would impermissibly limit lawful conversations with its customer, Celestron, and force Defendant

                                   5   to “completely re-alter its business operations.” Opp. at 5. For example, Defendant argues that

                                   6   prohibiting it from communicating with Synta about the prices of telescopes and accessories

                                   7   “would effectively mean Defendant can never again conduct business with Celestron.” Opp. at 6.

                                   8           Defendant’s argument hinges on the fact that Plaintiff’s proposed order would prevent

                                   9   Defendant from communicating with Celestron. The Court agrees with Defendant that prohibiting

                                  10   communications between Defendant and its primary customer, Celestron, would burden lawful

                                  11   conduct unrelated to the underlying offense. See E. & J. Gallo Winery, 967 F.2d at 1297 (courts

                                  12   “must insure that [an injunction] is tailored to eliminate only the specific harm alleged.”). Neither
Northern District of California
 United States District Court




                                  13   party clearly defines which of the many entities involved in this case are included when they

                                  14   reference “Synta.” The Court will order Defendant to refrain from communicating about the

                                  15   topics outlined below with Suzhou Synta Optical Technology Co. Ltd (“Suzhou Synta”) and Synta

                                  16   Technology Corp. (“Synta Tech”) only, so as to not unduly restrain Defendant’s communications

                                  17   with Celestron.

                                  18           The Court also shares Defendant’s concern that the topics about which it would be

                                  19   prevented from communicating are overbroad. Plaintiff presented evidence at trial that Defendant

                                  20   engaged in improper communications with certain Synta entities regarding the price of telescopes

                                  21   and accessories, customer information, and planned production, among other topics.

                                  22   Nevertheless, the Court can also imagine communications between Defendant and its competitors

                                  23   about the price or sale of products that would be entirely lawful. For the sake of clarity, the Court

                                  24   will enjoin this activity only to the extent it violates, or contributes to a violation of, antitrust laws.

                                  25           Finally, the Court finds Plaintiff’s final request—that Defendant refrain from “internal

                                  26   meetings or strategy sessions in which any representative from a competitor . . . is in

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         13
                                   1   attendance”—to be overbroad. Mot. at 10. While the jury found evidence of a conspiracy

                                   2   between Defendant and Synta, there was no evidence to suggest that Defendant participated in any

                                   3   conspiracy or unlawful activity with other competitors. The Court finds that Defendant should

                                   4   only be restrained from communicating with the competitors for which Plaintiff presented

                                   5   evidence of conspiracy. Moreover, as Defendant points out, the relief requested is unclear as to

                                   6   what constitutes an “internal meeting or strategy session.” Opp. at 6. While Defendant should be

                                   7   prohibited from discussing internal business strategy with certain competitors, the Court finds that

                                   8   this result can be achieved by limiting communications instead of meetings.

                                   9   III.   Conclusion and Order

                                  10          Based on the foregoing reasons, Plaintiff’s motion for a permanent injunction and

                                  11   judgment on its UCL claim is GRANTED. Pursuant to Federal Rule of Civil Procedure 65(d), IT

                                  12   IS HEREBY ORDERED as follows:
Northern District of California
 United States District Court




                                  13                 1. Defendant shall supply Meade at non-discriminatory terms for five years;

                                  14                 2. Defendant shall supply Orion at non-discriminatory terms for five years;

                                  15                 3. Defendant shall refrain from communicating with Suzhou Synta and Synta Tech,

                                  16                    about the following, to the extent such communication violates, or contributes to

                                  17                    the violation of, antitrust laws:

                                  18                        a. the prices of telescopes and accessories;

                                  19                        b. customer information, including but not limited to statistics about which

                                  20                            products Defendant’s customers are buying, how much Defendant is

                                  21                            charging for those products, and the volume of purchases from Defendant;

                                  22                        c. which products Defendant or Synta will manufacture; and

                                  23                        d. Defendant’s or Synta’s internal business strategy.

                                  24           This Court shall retain jurisdiction over any and all issues arising from or related to the

                                  25   enforcement of this permanent injunction, the implementation of this Order or the interpretation of

                                  26   this Order.

                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         14
                                   1          Because this Order represents a final resolution of all the claims against Defendant Ningbo

                                   2   Sunny, the Court will enter Final Judgment. The parties are ordered to submit joint status reports

                                   3   every six months regarding the progress of the related bankruptcy proceedings against defendants

                                   4   Sunny Optics and Meade.

                                   5          IT IS SO ORDERED.

                                   6   Dated: April 9, 2020

                                   7                                                   ______________________________________
                                                                                       EDWARD J. DAVILA
                                   8                                                   United States District Judge
                                   9
                                  10
                                  11
                                  12
Northern District of California
 United States District Court




                                  13
                                  14
                                  15
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                       CASE NO.: 5:16-CV-06370-EJD
                                  28   ORDER GRANTING PLAINTIFF’S MOTION FOR EQUITABLE RELIEF AND JUDGMENT
                                       ON UCL CLAIM
                                                                         15
